EXHIBIT 10.2

 

Certain identified information identified with brackets (“[•••]”) has been
excluded from this exhibit because it both (i) is not material and (ii) would be
competitively harmful if publicly disclosed.

 

EXHIBIT 10.2Geoff Race Retention Benefits Letter Agreement (redacted)

 

October 13, 2020

 

Geoff Race

[•••]

 

Re:Retention Benefits

 

Dear Geoff:

 

In recognition of the importance of your services to Minerva Neurosciences, Inc.
(the “Company”), I am pleased to inform you that you have been selected to
participate in a retention program designed to retain employees like you, who
are critical to achieving the Company’s business objectives and maximizing the
Company’s value to stockholders. This retention program provides the following
benefits, and is subject to the following terms and conditions:

 

1.2020 Bonus. The Company will pay $213,668 to you as a bonus for 2020 if you
remain employed by the Company on the earlier of (i) the date when the Company
generally pays bonuses for 2020 or (ii) January 2, 2021. This amount is
approximately equal to 100% of your target annual bonus for 2020. If this amount
becomes due, the Company will pay this amount at the same time as it pays
bonuses for 2020 to other employees of the Company, but no later than March 31,
2021, and you agree to accept it in lieu of any discretionary bonus for 2020.

 

2.[•••]Bonus. The Company will pay $213,668 to you as an additional bonus [•••]
if the Company, on or before March 31, 2021 [•••]. This [•••] Bonus is
approximately equal to 100% of your target annual bonus for 2020. The [•••]
Bonus will be (i) due only if you are employed by the Company at the time [•••]
, and (ii) paid only once.

 

3.Additional Option Grant. You will be granted an option (the “Option”) to
purchase 140,000 shares of common stock of the Company, with an exercise price
equal to the fair market value of the common stock on the grant date, and with
one-third of the Option vesting on December 31, 2021, and the other two-thirds
vesting on December 31, 2022. The Option will be evidenced by a standard stock
option agreement, and will be subject to the terms and conditions of that
agreement and the Plan.

 

4.Employment At-Will. Of course, as with all employees, your employment
relationship with the Company remains at-will.

 

 

--------------------------------------------------------------------------------

 

5.Effect of this Letter. This letter will take effect once signed by you and on
behalf of the Company. As amended by this letter, the terms of your Employment
Agreement remain in effect, including, without limitation, the terms regarding
termination of your employment.

 

Thank you for your continued commitment to Minerva Neurosciences!

 

Sincerely,

 

 

 

MINERVA NEUROSCIENCES, INC.

 

 

 

 

 

 

 

 

 

 

 

Remy Luthringer, PhD

 

Date

 

Chairman and CEO

 

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

 

 

 

Geoff Race

 

Date

 

 

2